1

2                                 UNITED STATES DISTRICT COURT
3                                        DISTRICT OF NEVADA
4

5     TAMIR HAMILTON,                                     Case No. 3:18-cv-00555-RFB-WGC
6                 Petitioner,
                                                          ORDER GRANTING MOTION FOR
7            v.                                           EXTENSION OF TIME (ECF NO. 18)
8
      WILLIAM GITTERE, et al.,
9
                  Respondents.
10

11

12          This action is a petition for writ of habeas corpus by Tamir Hamilton, a Nevada prisoner
13   sentenced to death. The Court appointed counsel for Hamilton, and, with counsel, he was due to
14   file an amended habeas petition by August 23, 2019. See Order entered January 30, 2019
15   (ECF No. 13); Order entered April 25, 2019 (ECF No. 17).
16          On August 13, 2019, Hamilton filed a motion for extension of time (ECF No. 18),
17   requesting a 45-day extension of time, to October 7, 2019, to file his amended petition.
18   Hamilton’s counsel states that the extension of time is necessary because of the complexity of
19   this case and the work necessary to produce the amended petition. This would be the second
20   extension of this deadline. The respondents do not oppose the motion for extension of time.
21          The Court finds that Hamilton’s motion for extension of time is made in good faith and
22   not solely for the purpose of delay, and that there is good cause for the extension of time
23   requested.
24          IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time
25   (ECF No. 18) is GRANTED. Petitioner will have until and including October 7, 2019, to file
26   his amended habeas petition.
27

28
                                                      1
1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered January 30, 2019 (ECF No. 13) will remain in effect.

3

4
            DATED this 13th day of August, 2019.
5

6

7                                                        RICHARD F. BOULWARE, II,
                                                         UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
